SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 (Report No. 3) ON TRACK INNOVATIONS LTD. (Name of Registrant) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel, 12000 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesoNox Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 6-K ITEM The first paragraph of the press release attached to this Form 6-K is incorporated by reference into the registration statements on Form F-3 (numbers 333-111770, 333-115953, 333-121316, 333-127615, 333-130324,333-135742, 333-142320, 333-153667 and 333-171507) and the registration statements on Form S-8 (numbers 333-101491, 333-116429, 333-128106, 333-140786, 333-149034, 333-149575, 333-173075 and 333-179306) of the Company, filed with the Securities and Exchange Commission, to be a part thereof from the date on which this report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ON TRACK INNOVATIONS LTD. (Registrant) By: /s/ Ofer Tziperman Ofer Tziperman Chief Executive Officer Date: August 14, 2013 Press Release For Immediate Release OTI Sells SmartID Division, Increases Emphasis on Core Contactless Technology and NFC Solutions Transaction to generate up to $22.5 Million in Cash and Future Potential Payments Rosh Pina, Israel - August 14 2013 - On Track Innovations Ltd. (OTI) (NASDAQ: OTIV), a global leader in contactless transactions and near field communication (NFC), has signed a definitive agreement to sell its SmartID division to SuperCom Ltd. (OTCQB: SPCBF), a global provider of traditional and digital identity solutions. Under the agreement, SuperCom will acquire the SmartID division’s ongoing operations, including accounts and transfer of related employees, as well as intellectual property directly related to the SmartID business. Following a successful due diligence process by SuperCom, OTI will receive $10 million in secured cash after the closing, with additional $12.5 million subject to performance-based milestones. "This transaction reflects the continued execution of our new strategic plan of focusing on our core business of providing contactless transaction and NFC technology and solutions,” said Ofer Tziperman, CEO of OTI. “By optimizing our operational structure, we can better leverage our core competencies in the areas of contactless smart cards and NFC, which we believe will drive long-term growth and sustained profitability." "The ID market is highly competitive and focuses mainly on system integration,” continued Tziperman, “which diminished our ability to dedicate appropriate resources to effectively capitalize on the fast growing, multi-billion dollar NFC and cashless payments markets where we possess strong competitive advantages. We believe SuperCom is ideally suited for our SmartID assets, given their strength in the ID market. We’re confident this strength will allow for a smooth transition of our SmartID business, as well provide for the payments of future earn-outs. “With our strong IP portfolio created over more than 20 years of R&D and extensive experience in the contactless smart cards and NFC markets, we are now ideally positioned to further penetrate this fast growing market and more effectively execute our aggressive growth plans." About On Track Innovations On Track Innovations Ltd. (OTI) (NASDAQ: OTIV) is a leader in contactless and NFC applications based on its extensive intellectual property portfolio. OTI's field-proven innovations have been deployed around the world to address NFC payment solutions, petroleum payment and management, cashless parking fee collection systems and mass transit ticketing. OTI markets and supports its solutions through a global network of regional offices and alliances. For more information, visit www.otiglobal.com. Forward-Looking Statements This press release may contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other Federal securities laws. Because such statements deal with future events and are based on OTI's current expectations, they are subject to various risks and uncertainties and actual results, performance or achievements of OTI could differ materially from those described in or implied by the statements in this press release. For example, forward-looking statements include statements regarding receipt of future consideration from the sale of OTI’s SmartID Division, OTI’s long term growth and profitability, further penetration of the NFC markets and execution of OTI’s growth plans. The forward-looking statements contained in this press release are subject to other risks and uncertainties, including those discussed in the "Risk Factors" section and elsewhere in OTI’s annual report on Form 20-F for the year ended December 31, 2012 and in subsequent filings with the Securities and Exchange Commission. Except as otherwise required by law, OTI disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or circumstances or otherwise. Company Contact: Galit Mendelson VP, Corporate Relations ext. 111 galit@otiglobal.com Investor Contact: Scott Liolios or Matt Glover Liolios Group, Inc. otiv@liolios.com
